DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

Claim 1:   
“Image acquisition unit”,
“Face image standardization unit”,
“Feature extraction module”, 
“Facial feature comparison module”, and
“facial feature update unit”.
	NOTE:  The “face ID library” is structural.   Further, the “facial feature comparison unit” does NOT invoke 35 USC 112f because it is defined by sufficient structure in the claim. 

Claim 4:
“image acquisition module”,
“image preprocessing module”.
NOTE:   The “image acquisition unit” does NOT invoke 35 USC 112f because it is defined by sufficient structure in the claim. 


Claim 6:
“face detection module”,
“face alignment module”, and 
“face preprocessing module”.
NOTE:   The “face image standardization unit” does NOT invoke 35 USC 112f because it is defined by sufficient structure in the claim. 

Claim 9:
“feature update prejudgment module”,
“feature update module”, and
“feature diversity evaluation module”.
NOTE:   The “facial feature update unit” does NOT invoke 35 USC 112f because it is defined by sufficient structure in the claim. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
NOTE:  The Federal Circuit has soundly established that generic placeholders for "means", not modified by structure, and defined by function do indeed invoke 112f.  See Richard A. Williamson v. Citrix Online, LLC (Fed. Cir. 2015):
    PNG
    media_image1.png
    350
    1184
    media_image1.png
    Greyscale


 NOTE:  Claim 14 is a “process” claim that refers to the machine of “claim 1” in the preamble, and refers to elements of the claim 1 machine throughout the body of claim 14.  Therefore, the machine of claim 1 is essential structure which is incorporated into claim 14 in its entirety.  











Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian (US 2015/0092996 A1).  Tian discloses:

Regarding claims 1 and 14, and using claim 1 as an example, a system for face recognition based on dynamic updating of facial features (

    PNG
    media_image2.png
    658
    1052
    media_image2.png
    Greyscale

), comprising 
an image acquisition unit (numerals 1, 2), 
a face image standardization unit (numerals 21, 22), 
a facial feature comparison unit (numerals 23, 14), and
a facial feature update unit (numerals 15, 13); 

the image acquisition unit acquiring an original image for face recognition, and transmitting the image to the face image standardization unit after preprocessing (

    PNG
    media_image3.png
    481
    469
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    276
    674
    media_image4.png
    Greyscale

); 

the face image standardization unit standardizing the image preprocessed by the image acquisition unit to acquire a unified, standardized input image as an input to the facial feature comparison unit (

    PNG
    media_image5.png
    347
    882
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    390
    653
    media_image6.png
    Greyscale

This is standardized processing applied the same to every input face); 

the facial feature comparison unit comprising a facial feature extraction module (numeral 23), a facial feature comparison module (numeral 14), and a face ID library (numeral 12) ( 


    PNG
    media_image7.png
    350
    882
    media_image7.png
    Greyscale

); 

information stored in the face ID library comprising a plurality of user IDs, a plurality of prestored facial feature sets, and a correspondence table for recording one-to-one mapping relationship between the plurality of user IDs and the plurality of prestored facial feature sets (

    PNG
    media_image8.png
    381
    484
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    162
    684
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    310
    666
    media_image10.png
    Greyscale

); 

each of the plurality of the prestored facial feature sets comprising one or more prestored feature vectors (

    PNG
    media_image11.png
    311
    680
    media_image11.png
    Greyscale

 ); 

the facial feature comparison unit taking the standardized input image as the input, extracting a feature vector to be detected from the standardized input image by using the facial feature extraction module, and then traversing the plurality of prestored facial feature sets by using the facial feature comparison module to calculate a candidate similarity between each of the plurality of prestored facial feature sets and the feature vector to be detected, and determining whether a face corresponding to the standardized input image corresponds to a user ID in the face ID library according to the candidate similarity, the correspondence table, and a face recognition threshold (

    PNG
    media_image12.png
    384
    358
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    760
    671
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    601
    679
    media_image14.png
    Greyscale

 
    PNG
    media_image15.png
    380
    696
    media_image15.png
    Greyscale

); 

and the facial feature update unit being configured to add or update the prestored feature vector in a prestored facial feature set corresponding to the user ID (

    PNG
    media_image16.png
    414
    722
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    909
    673
    media_image17.png
    Greyscale

 ).

Regarding claim 2, the system for face recognition according to claim 1, wherein

the facial feature comparison unit traverses the plurality of prestored facial feature sets by using the facial feature comparison module, and calculates the candidate similarity between each of the plurality of prestored facial feature sets and the feature vector to be detected (

    PNG
    media_image18.png
    751
    667
    media_image18.png
    Greyscale


 ); 

when the candidate similarity is greater than the face recognition threshold, the user ID corresponding to the prestored facial feature set and the candidate similarity are added to a candidate list according to the correspondence table (

    PNG
    media_image19.png
    560
    666
    media_image19.png
    Greyscale


 ); 

if the candidate list is empty after traversing, the face corresponding to the standardized input image is determined to be a stranger (

    PNG
    media_image20.png
    151
    652
    media_image20.png
    Greyscale


 ); 

otherwise, the user ID corresponding to a highest similarity is selected from the candidate list, and the face corresponding to the standardized input image is determined to correspond to the user ID ( 

    PNG
    media_image21.png
    599
    692
    media_image21.png
    Greyscale

).

Regarding claim 3, the system for face recognition according to claim 1, wherein the facial feature comparison unit traverses the plurality of prestored facial feature sets by using the facial feature comparison module, calculates the candidate similarity between each of the plurality of prestored facial feature sets and the feature vector to be detected, and selects a highest similarity from all the candidate similarities; when the highest similarity is greater than the face recognition threshold, the user ID corresponding to the highest similarity is selected according to the correspondence table, and the face corresponding to the standardized input image is determined to correspond to the user ID; otherwise, the standardized input image is determined to be a stranger (refer to the claim 2 rejection above).

Regarding claim 4, the system for face recognition according to claim 1, wherein the image acquisition unit comprises an image acquisition module (figure 1, numeral 1), and an image preprocessing module (figure 1, numeral 2); wherein the image acquisition module acquires the original image for face recognition ( 

    PNG
    media_image22.png
    300
    657
    media_image22.png
    Greyscale

); and the image preprocessing module selectively carries out image preprocessing operations on the original image according to quality of the original image ( 

    PNG
    media_image23.png
    154
    673
    media_image23.png
    Greyscale

	Grayscale information is stripped from non-grayscale images, as would be understood by one of ordinary skill in the art, which is a form of color correction or standardization).

Regarding claim 5, the system for face recognition according to claim 4, wherein the image preprocessing operations comprise denoising, color correction, and illumination correction (color correction is applied as described in the claim 4 rejection).

Regarding claim 6, the system for face recognition according to claim 1, 

wherein the face image standardization unit comprises a face detection module (figure 1, numeral 21), a face alignment module (numeral 22), and a face preprocessing module (part of 22); 

the face detection module determines whether there is a face to be detected in the original image, and if so, the face detection module finds out a location of the face and obtains coordinates of key points of the face ( 

    PNG
    media_image24.png
    983
    658
    media_image24.png
    Greyscale

); 

the face alignment module aligns the face to be detected in the original image according to the coordinates of the key points of the face to obtain an aligned face image ( 

    PNG
    media_image25.png
    225
    675
    media_image25.png
    Greyscale

); and 

the face preprocessing module performs face data normalization and data format conversion on the aligned face image to obtain the standardized input image ( 

    PNG
    media_image26.png
    407
    685
    media_image26.png
    Greyscale

).

Regarding claim 7, the system for face recognition according to claim 6, wherein the face alignment module uses similarity transformation or affine transformation to obtain the aligned face image (similarity:”

    PNG
    media_image27.png
    560
    652
    media_image27.png
    Greyscale

 ).

Regarding claim 11, the system for face recognition according to claim 1, wherein 

the facial feature comparison module calculates the candidate similarity in one of the following two manners: manner 

1) taking a weighted mean of the vector similarities between the feature vector to be detected and each of the prestored feature vectors in the prestored facial feature set as the candidate similarity between the feature vector to be detected and the prestored facial feature set; and manner 

2) taking a maximum of the vector similarities between the feature vector to be detected and each of the prestored feature vectors in the prestored facial feature set as the candidate similarity between the feature vector to be detected and the prestored facial feature set ( 

    PNG
    media_image28.png
    997
    713
    media_image28.png
    Greyscale

).

Regarding claim 13, the system for face recognition according to claim 11, wherein the vector similarity comprises a cosine similarity or Euclidean similarity ( 

    PNG
    media_image29.png
    334
    747
    media_image29.png
    Greyscale

).

Allowable Subject Matter
Claim 8-10, 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8, the prior art Tian, as applied above, does not teach or suggest the additional limitations recited, including: 
“wherein the facial feature comparison unit further comprises a face entry module;
when there is an entry request, if a number of faces calculated according to the location of the face is greater than 1, 
or a face angle calculated from the coordinates of the key points of the face is significantly lateral, 
the face entry module determines that an entry condition is not met and no entry is performed; 
otherwise, the entry condition is determined to be met and a user is required to provide a user ID to be entered …”
	NOTE:  The claim defines a statutory machine, and thus all of the contingent/conditional limitations are structurally/functionally required of the prior art, unlike a process claim (see Ex parte Schulhauser). 

Regarding claim 9, the prior art Tian, as applied above, does not teach or suggest the additional limitations recited, including (with emphasis added): 

“the feature update prejudgment module selects a highest similarity and a second highest similarity from all the candidate similarities obtained by the facial feature comparison unit; 

if there is only one candidate similarity, the highest similarity is equal to the candidate similarity, and the second highest similarity is 0; 

if the highest similarity is greater than a specified first threshold, and the second highest similarity is lower than a specified second threshold, the feature vector to be detected and the prestored facial feature set are sent into the feature update module as input, 

wherein the first threshold is not less than the second threshold; after receiving the input, if a number of feature vectors stored in the prestored facial feature set does not reach a preset upper limit for the number of feature vectors, the feature update module directly adds the feature vector to be detected to the prestored facial feature set; 

if the number of stored feature vectors has reached the upper limit for the number of feature vectors, each of the prestored feature vectors in the prestored facial feature set, except one or more front facial feature vectors, is replaced with the feature vector to be detected in turn; 

a candidate facial feature set is obtained by each replacement; a diversity score for each of the candidate facial feature set is calculated by the feature diversity evaluation module, and a candidate facial feature set with the highest score is selected therefrom;

if the diversity score for the candidate facial feature set with the highest score is higher than the diversity score for the original prestored facial feature set, the candidate facial feature set with the highest score is taken as a new prestored facial feature set; 

otherwise, the prestored facial feature set is not updated; and the feature diversity evaluation module obtains a diversity score for the prestored facial feature set or the candidate facial feature set.”
NOTE:  The claim defines a statutory machine, and thus all of the contingent/conditional limitations are structurally/functionally required of the prior art, unlike a process claim (see Ex parte Schulhauser).  
	Claims 10 and 12 depend from claim 9. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665